Order entered November 29, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

        No. 05-22-00967-CR No. 05-22-00968-CR No. 05-22-00969-CR
        No. 05-22-00970-CR No. 05-22-00971-CR No 05-22-00972-CR
        No. 05-22-00973-CR No. 05-22-00974-CR No. 05-22-00975-CR
        No. 05-22-00976-CR No. 05-22-00977-CR No. 05-22-00978-CR
        No. 05-22-00979-CR No. 05-22-00980-CR No. 05-22-00981-CR
        No. 05-22-00982-CR No. 05-22-00983-CR No. 05-22-00984-CR
                  No. 05-22-00985-CR No. 05-22-00986-CR
                   CHRISTOPHER CHAIREZ, Appellant

                                       V.

                    THE STATE OF TEXAS, Appellee
             On Appeal from the 366th Judicial District Court
                           Collin County, Texas
  Trial Court Cause Nos. 366-81666-2022, 366-81667-2022, 366-81668-2022
     366-81669-2022, 366-81670-2022, 366-81671-2022, 366-81672-2022,
     366-81673-2022, 366-81674-2022, 366-81675-2022, 366-81676-2022,
     366-81677-2022, 366-81678-2022, 366-81679-2022, 366-81680-2022,
    366-81681-2022, 366-81682-2022, 366-81683-2022, 366-81684-2022 &
                             366-81685-2022

                                    ORDER
      Before the Court is the November 28, 2022 request of court reporter

Antoinette Varela for an extension of time to file the reporter’s record in these
      cases. 1 We GRANT the request and ORDER the reporter’s record filed by

      December 23, 2022.

               Ms. Varela is cautioned that further extensions on the reporter’s record will

      be disfavored.


                                                                    /s/      ROBERT D. BURNS, III
                                                                             CHIEF JUSTICE




1
    Although the request only reflects the case number of cause no. 05-22-00967-CR, the body of the request indicates the
       request is intended to cover the record in all of appellant’s cases.



                                                             –2–